DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/13/2022. The examiner acknowledges the amendments to claims 1-4 and 6-9. Claims 1-16 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 1, filed 01/13/2022, with respect to the USC 112(f) interpretation of claim 1 and USC 112(b) rejections of claims 3, 4, and 6-9 have been fully considered and are persuasive.  The USC 112(f) interpretation of claim 1 and USC 112(b) rejections of claims 3, 4, and 6-9 have been withdrawn. 
Applicant's arguments with respect to the USC 101 rejections have been fully considered but they are not persuasive. However, integrating the abstract ideas into additional structures, specifically a pulse transit time measurement unit including a first pulse wave sensor and a second pulse wave sensor in claim 1, is sufficient to transform the abstract idea into a practical application under step 2B by providing a significant combination of structures for carrying out the abstract steps of the invention. Therefore, the previous USC 101 rejection of claims 1-16 has been withdrawn.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it is directed to calibrating a relational expression representing a correlation between pulse transit time (PTT) and blood pressure on the basis of blood pressure measured from a blood pressure unit [comprising a pressure sensor in a cuff] and a measured pulse transit time for a plurality of postures (sometimes called measuring at different arm/wrist heights or angles, or the gravity method in the prior art).

US 20170340209 A1 to Klaassen, et al. (hereinafter Klaassen), teaches separate embodiments for calibrating blood pressure (arterial pressure) using a pressure sensor at different arm heights [0131] (Fig 29) and using a pulse transit time (PTT) [0213] (Fig 47).
US 20180353089 A1 to Choi, et al. at [abstract, 0008] appears to use changing postures as an alternative to a pressure cuff.
US 20200121201 A1 to Redtel discusses using a pressure cuff and a detected pressure to calibrate a determination of pressure in a pulse wave [0022], and in an apparent separate embodiment, taking into consideration changing heights when determining blood pressure [0063].

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791